Citation Nr: 1716813	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-38 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for a renal disorder, including as secondary to the hypertension.

3.  Entitlement to an initial rating higher than 30 percent for the PTSD with major depression from May 11, 2007 to August 4, 2010, a rating higher than 50 percent from August 5, 2010 to June 14, 2015, and a rating higher than 70 percent since June 15, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 15, 2015.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active military service from June 1986 to June 1990.  He also subsequently served in the Reserves and National Guard from June 1990 to December 2005.

A September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for hypertension and for a renal disorder (claimed as proteinuria and poor renal function).  The Veteran appealed these claims to the Board of Veterans' Appeals (Board/BVA).

In October 2009, as support for these service-connection claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In March 2010 and February 2012, the Board remanded these service-connection claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

In addition, an April 2011 rating decision of the AOJ granted service connection for PTSD with major depression, assigning an initial 30 percent rating from May 11, 2007 and a 50 percent rating from August 5, 2010.  In May 2011, the Veteran filed a Notice of Disagreement (NOD) seeking higher initial ratings for this disability.

In February 2012, the Board remanded for the AOJ to issue a Statement of the Case (SOC) addressing this increased-rating claim, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Also in February 2012, the Board determined that the additional issue of derivative entitlement to a TDIU had been reasonably raised by the record and was part and parcel of the claim for higher initial ratings for the PTSD with major depression, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board resultantly assumed jurisdiction over the derivative TDIU claim and remanded that claim, as well.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

In April 2016, the AOJ issued a Supplemental SOC (SSOC) (in lieu of an SOC) and an accompanying rating decision that granted a higher 70 percent rating for the PTSD with major depression as of June 15, 2015, but denied an initial rating higher than 30 percent for the PTSD with major depression from May 11, 2007 to August 4, 2010, also a rating higher than 50 percent from August 5, 2010 to June 14, 2015, but granted a TDIU as of June 15, 2015.  Thereafter, in April 2016, the Veteran filed a Substantive Appeal (on VA Form 9) to perfect an appeal to the Board regarding the claims for higher ratings for his PTSD with major depression, at all stages, as well as for a TDIU prior to June 15, 2015.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).

The Veteran previously was represented in this appeal by a Veterans Service Organization - namely, Disabled American Veterans (DAV).  However, in a November 2015 written statement, he indicated that he was revoking DAV's representation.  He did not indicate he was designating anyone else to represent him in this appeal.  Consequently, the Board is proceeding with its consideration of this appeal with the understanding that he instead is appearing pro se, meaning on his own behalf and unrepresented.

Additionally, an intervening May 2013 rating decision denied service connection for lumbar spine degenerative changes, for insomnia and sleep disturbance disorder, for panic disorder, and for anxiety disorder.  Subsequently, in May 2013, the Veteran filed an NOD appealing these denials of service connection.  A March 2014 rating decision again denied service connection for lumbar spine degenerative changes (along with radiculopathy of the left leg), for insomnia and sleep disturbance disorder, for panic disorder, and for anxiety disorder.  In March 2014, the Veteran again filed an NOD appealing these denials of service connection.  Correspondence from the AOJ to him in April 2014 (and again in December 2016) shows the RO has acknowledged receipt of his NODs, while a review of the claims file shows that development is being done on these matters being appealed.  

As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Because the evidence reflects that the May 2013 and March 2014 NODs have been recognized, Manlincon is not applicable in this situation.  As Manlincon is inapplicable, the Board declines to remand these claims seeking service connection for lumbar spine degenerative changes (along with radiculopathy of the left leg), for insomnia and sleep disturbance disorder, for panic disorder, and for anxiety disorder for issuance of an SOC and, instead, is under the impression the RO/AOJ will be providing an SOC concerning these claims.  The Veteran will then have opportunity to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).

Furthermore, a September 2014 rating decision denied service connection for diabetes mellitus, for weight gain, and for gastroesophageal reflux disease (GERD), also entitlement to special monthly compensation (SMC) based on housebound status.  Subsequently, in September 2014, the Veteran filed an NOD appealing these denials of service connection and SMC.  Correspondence from the AOJ to him in December 2014 shows the RO/AOJ has acknowledged receipt of his NOD, while a review of the claims file shows that development is being done on these matters being appealed.  Just as above, because the evidence reflects that the September 2014 NOD has been recognized, Manlincon is not applicable in this situation.  As Manlincon is inapplicable, the Board declines to remand these claims for issuance of an SOC and, instead, is under the impression the RO/AOJ will be providing an SOC concerning these claims.  The Veteran will then have opportunity to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement)..

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

The issues of entitlement to an initial effective date prior to May 11, 2007 for the award of service connection for PTSD with major depression (raised on the April 2016 VA Form 9) and entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant (raised on a November 2016 VA Form 26-4555) have been raised by the record as indicated, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's hypertension was caused or is being permanently worsened by his service-connected PTSD with major depression.

2.  Similarly, the evidence is in relative equipoise as to whether the Veteran's renal disorder, diagnosed as chronic kidney disease during the period of claim, was caused or is being permanently worsened by his now service-connected hypertension.

3.  For the entire period under review (i.e., since May 11, 2007), the Veteran's PTSD with major depression has at most been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.


4.  On the other hand, the preponderance of the evidence shows that his PTSD with major depression has not been productive of total social impairment at any time during the period under review, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

5.  Finally, the evidence reasonably shows that his PTSD with major depression has rendered him unable to obtain or maintain substantially gainful employment since May 11, 2007.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for his hypertension as secondary to, meaning proximately due to, the result of, or being aggravated by, his service-connected PTSD with major depression.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Again resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for his renal disorder (diagnosed as chronic kidney disease) as secondary to, meaning proximately due to, the result of, or being aggravated by, his now service-connected hypertension.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria are met for a higher 70 percent initial rating, though no greater, for the PTSD with major depression throughout the appeal period (i.e., since May 11, 2007).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  As well, the criteria are met for a TDIU as of an earlier date - namely, as of May 11, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With respect to the service connection claims and the TDIU claim, the Board is granting in full the benefits sought on appeal - namely, service connection for hypertension, service connection for a renal disorder, and TDIU effective May 11, 2007 (i.e., the earliest date on which the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met and therefore the earliest possible effective date by law that the Board is permitted to assign).  Consequently, the Board need not discuss whether there has been compliance with the duties to notify and assist for these claims.  Even if the Board assumed, for the sake of argument, that there has not been compliance, then this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless, error.  38 C.F.R. § 20.1102 (2016); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on an individual case-by-case basis, and must be outcome determinative of a claim).


With respect to the increased rating claim for PTSD with major depression, this involves an appeal of the initial disability evaluation assigned following the initial grant of service connection for PTSD with major depression and, consequently, in this circumstance VA is not required to provide additional notice concerning the "downstream" initial rating now at issue.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 12 (2007); see also VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this circumstance for this mental disorder claim, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a SOC if the disagreement is not resolved.  In this particular instance, pursuant to the Board's remand instructions in February 2012, the Veteran was provided a SSOC (in lieu of a SOC) in April 2016 which cited the statutes and regulations governing the assignment of the initial rating for this disability and containing discussion of the reasons or bases for not, instead, assigning a higher initial rating and higher staged ratings.  He therefore has received all required notice concerning this downstream initial-rating claim.

The Board also finds that all necessary development of the evidence has been completed to satisfy VA's additional obligation that it assist in fully developing this increased rating claim.  To this end, VA has obtained the Veteran's service, VA, and private treatment records, and also his Social Security Administration (SSA) records.  As well, he has been provided appropriate August 2010 and June 2015 VA examinations, including, as specifically pertinent to this appeal, assessing and reassessing the severity of his PTSD with major depression.  Moreover, he has not indicated any additional records VA should try and obtain on his behalf, which are obtainable, nor are any such records otherwise reasonably identified by the file.  Additionally, the AOJ has fully completed the pertinent February 2012 remand directive (as noted above).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board has no notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate this claim, VA need provide no further assistance with the development of evidence.

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with his claims on appeal.

Service-Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be granted on a presumptive basis for certain disorders that are considered chronic, per se, including hypertension and nephritis, if they manifested to a compensable degree (usually at least 10 percent disabling) within a certain period of time after conclusion of the Veteran's service, generally one year.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  A finding of secondary service connection requires competent and credible evidence linking the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


Service Connection for Hypertension

Here, the Veteran contends that his hypertension was incurred in service or is secondary to his service-connected PTSD with major depression.

His service treatment records do not document any diagnosis or treatment of hypertension during his active military service.  Two days after a motor vehicle accident in service (in February 1990), his blood pressure was noted to be 170/90 on one occasion (and never any higher than this), but there is no evidence to indicate that he ever met the specific criteria for a diagnosis of hypertension in service.  His blood pressure measured 112/66 at his May 1990 service separation examination and then 114/68 at a December 1990 periodic examination in the Reserves.

A March 2007 private treatment record noted that the Veteran's blood pressure had been normal when he was discharged from the National Guard in December 2005, but that it was found to be elevated when he tried to reenter the Army in March 2007.  He was first diagnosed with hypertension in March 2007 (by a private medical provider).

The evidence of record preponderates against a finding that the Veteran's hypertension was incurred in service.  In a July 2011 addendum to an August 2010 VA general medical examination, the examining provider (a VA physician) opined that, while the Veteran's history was "compatible" with the onset of hypertension during his active military service, "There is insufficient data to conclude this Veteran had hypertension in service."  In May 2012, another VA physician opined that the Veteran's current hypertension was less likely as not caused by his in-service February 1990 motor vehicle accident, noting that his service treatment records were silent for hypertension.


However, even though the evidence of record preponderates against a finding that the Veteran's hypertension was incurred in service, nevertheless, there is probative (meaning competent and credible) evidence establishing the required link between the Veteran's current hypertension and his service-connected PTSD with major depression.  First, in an April 2010 private treatment record, his treating provider noted: "I am hoping that perhaps if we can improve his depression and stress level that his blood pressure might go down as well."  Next, at an August 2010 VA general medical examination, the examining VA physician noted the following:  "It is well-known that chronic stress disorder can cause or aggravate hypertension....The [V]eteran's blood pressure is not recorded from 1990-2007 so, it is not possible to more clearly describe whether stress disorder caused his hypertension, aggravated his hypertension or whether his hypertension was caused by physical ailments....Therefore, based on the above information, it is at least as likely as not that this [V]eteran's hypertension was caused or aggravated by his psychiatric disorder."  Finally, in a May 2015 VA treatment record, his treating provider noted: "[H]is anxiety/mood can aggravate the healthcare issues such as increasing his blood pressure."

Although the record also contains some evidence weighing against the claim, specifically, medical opinions from VA physicians in July 2011 (noting it was "speculative" to conclude that his psychiatric stressors caused or aggravated his hypertension due to "insufficient" data) and May 2012 (noting there was "no objective evidence" to support the claim of secondary service connection), the Board finds these VA opinions less persuasive, so less probative, since not accompanied by adequate explanatory rationale.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, if not more favorable to the claim, as concerning whether the Veteran's current hypertension was caused or is being aggravated by his service-connected PTSD with major depression.  And in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) ("a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is granted.

Service Connection for a Renal Disorder

Here, the Veteran contends that his renal disorder was incurred in service or is secondary to his hypertension (which is now service-connected).

His service treatment records do not document any diagnosis or treatment of a renal disorder during his active military service.  A February 1990 CT scan of his abdomen (following a motor vehicle accident in service) demonstrated "a questionable minor fracture of the right kidney" and he was assessed with right renal injury.  A May 1990 urinalysis noted that the protein level in his urine was 30 mg/dL.  However, his May 1990 service separation examination did not note any renal abnormalities of any kind.


He was first assessed with proteinuria in March 2007.  (The Board notes that proteinuria is a laboratory finding and is not a disability for compensation purposes.)  An April 2007 private treatment record noted that he had been denied reentry into the Army in March 2007 because he was found to have hypertension, proteinuria, and poor renal function.  He was first diagnosed with chronic kidney disease in August 2011 (by a VA medical provider).

There is no probative evidence of record to support a finding that the Veteran's current renal disorder (diagnosed as chronic kidney disease) was incurred in service.  (In May 2012, a VA physician opined, with rationale, that the Veteran's proteinuria was less likely as not caused by his in-service February 1990 motor vehicle accident - however, as noted above, proteinuria is not a disability for compensation purposes, and so this opinion is entitled to no probative weight in the current appeal.)  At a February 2013 private psychiatric evaluation, the examining provider (a psychiatrist) noted that the Veteran's past medical history included chronic kidney disease "which may be d/t trauma from [1990] mva or NSAIDs" - but no rationale was provided for this speculative opinion, and therefore it is entitled to no probative weight.

However, even though there is no probative evidence of record to support a finding that the Veteran's current renal disorder (diagnosed as chronic kidney disease) was incurred in service, nevertheless, there is probative evidence establishing the required link between the Veteran's current renal disorder and his now service-connected hypertension.  First, in a June 2012 VA treatment record, his treating provider noted that he had chronic kidney disease which was "[m]ost likely a combination of hypertensive and analgesic nephropathy given intermittently controlled HTN and 20+ yrs of NSAID use for LBP [low back pain]."  In a subsequent June 2012 VA treatment record, a different treating provider noted that the most likely cause of the Veteran's chronic kidney disease was analgesic nephropathy and hypertension.


Although the record also contains some evidence questioning any link between proteinuria and hypertension, specifically, medical opinions from VA physicians in August 2010 and May 2012, the Board finds these VA opinions to be entitled to no probative weight in the current appeal - because, as noted above, proteinuria is not a disability for compensation purposes.

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, if not more favorable to the claim, as concerning whether the Veteran's current renal disorder (diagnosed as chronic kidney disease) was caused or is being aggravated by his now service-connected hypertension.  And in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49, 53; see also Alemany, 9 Vet. App. at 518, 519.  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a renal disorder (diagnosed as chronic kidney disease) is granted.

Increased-Rating Claim

By way of background, the April 2011 rating decision at issue granted the Veteran service connection for PTSD with major depression, assigning an initial 30 percent rating from May 11, 2007 (the date he filed his service connection claim) and a 50 percent rating from August 5, 2010 (the date of a VA psychiatric examination).  He filed a timely NOD with respect to the assigned evaluations.  Thereafter, a SSOC (in lieu of a SOC) and an accompanying rating decision in April 2016 granted a 70 percent rating from June 15, 2015.  After receiving the SSOC concerning this "downstream" issue, he perfected his appeal of this matter by also filing a timely Substantive Appeal (VA Form 9) with regard to the ratings assigned at all stages of the appeal period.  38 C.F.R. § 20.200.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So this appeal now concerns whether he was entitled to an initial rating higher than 30 percent from May 11, 2007 to August 4, 2010, a rating higher than 50 percent from August 5, 2010 to June 14, 2015, and a rating higher than 70 percent since June 15, 2015.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as already alluded to, this Veteran is appealing the initial assignment of a disability rating and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  If there have been variations in the severity of the disability, the rating for the disability must be "staged" to compensate the Veteran for this change.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, the Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or in relative balance for versus against the claim (equipoise), in which case the claim is granted, or whether instead a preponderance of the evidence is against the claim, in which case the claim conversely is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected PTSD with major depression is presently rated under the General Rating Formula for Mental Disorders, but particularly under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 30 percent disability rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  
Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) as a number between zero and 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

VA and private treatment records throughout the entire period of appeal have consistently documented the Veteran's ongoing unemployment (ever since May 2006) as well as his severe psychiatric symptoms which have been noted to negatively impact every area of his life.  These documented manifestations have included suicidal thoughts (with one suicide attempt via overdose of pills in 2008), inability to control angry outbursts, severe depressed mood, severe social withdrawal, interference with ability to follow instructions and learn new tasks, and lack of contact with family members (including his two daughters).


During a February 2010 SSA Assessment, it was noted that the Veteran's psychiatric symptoms included anhedonia or pervasive loss of interest in almost all activities; sleep disturbance; feelings of guilt or worthlessness; and hallucinations, delusions, or paranoid thinking.  The examining provider noted that the Veteran's Social Domain function was at best "Marked" and at worst "Extreme," noting that "his characterological disturbance is attended by a lack of insight that is pathological and overrides his ability to persist in a reasonable manner."  The examining provider also affirmed that the Veteran "is not able to tolerate the stress and pressure of working."

At his August 2010 VA psychiatric examination, the Veteran reported symptoms of sleep disturbance, frequent nightmares, concentration difficulties, depression and anhedonia, significantly deteriorated self-esteem, physiological reaction to hearing loud sounds of crashes, hyperarousal, and irritability (with a history of outbursts of verbal anger), and he presented to the examination with moderately restricted affect and moderately depressed mood.  However, he also reported overall competency to attend to his own daily needs (including meals, hygiene, and medications), and a mental status examination revealed that he was fully oriented in all spheres and that there was no indication of psychotic processes.  The examining provider evaluated the Veteran's symptoms as being moderately severe to severe, and noted that he had primary difficulties with resolving conflict as well as difficulties in establishing effective social relations and effective occupational endeavors.  The examining provider assigned a GAF score of 50.

In a February 2013 written statement, the Veteran further reiterated that his symptoms have been at the same (severe) level throughout the entire period of appeal.


During his June 2015 VA psychiatric examination, the Veteran reported symptoms of recurrent distressing dreams, avoidance of distressing memories, persistent and exaggerated negative beliefs or expectations about himself, a persistent negative emotional state, irritable behavior and angry outbursts, depressed mood, anxiety, suspiciousness, panic attacks two to three times a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting), and he presented to the examination with restricted affect and subdued mood.  He also reported that he was not in contact with his two daughters presently and that he had not spoken with his siblings in years.  He denied any significant social outlets and noted that he had not been employed since May 2006.  However, a mental status examination revealed that he had good hygiene, normal behavior, normal speech, and normal thought processes and content.  The examining provider noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  (A GAF score was not assigned.)

In a March 2016 addendum opinion, the June 2015 VA examiner stated that the Veteran's ability to sustain concentration to task persistence and pace was moderately impaired; his ability to respond to coworkers, supervisors, or the general public was moderately to markedly impaired; and his ability to respond appropriately to changes in the work setting was markedly impaired.  However, it was also noted that his abilities to understand and follow instructions and to retain instructions as well as sustain concentration to perform simple tasks was mildly impaired.  It was further noted that, within the past year, it was noted in his VA medical records that he was attending church (as well as cycling and weight lifting).  (Indeed, a November 2015 VA treatment record noted that he had started going to church twice per week.)

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review (i.e., since May 11, 2007), most closely approximates a 70 percent disability evaluation, though no more.

The Veteran provides a competent and credible account of his psychiatric symptomatology throughout the entire period of appeal, including suicidal ideation, impaired impulse control, and strained familial relationships.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the August 2010 and June 2015 VA examinations have been mostly consistent.  For the entire period under review, he has not been employed at all.  His examinations and treatment records also fail to show that he has had meaningful and significant social relationships, including with family members.  The effect of his psychiatric disability on his occupational and social functioning has appeared to be consistent throughout the entire appeal period.  The symptoms shown during this appeal indicate that his PTSD results in occupational and social impairment with deficiencies in most areas, such as: work, family relations, judgment, thinking, or mood.  The criteria for a 70 percent rating are met if there are deficiencies in most of these areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  In light of the fact that the AOJ awarded a higher 70 percent rating based on the results of the June 15, 2015 VA examination, considering that the impairment shown during that examination is similar if not identical to the impairment that has been shown throughout this appeal, including during the earlier August 2010 examination (where his GAF score was noted to be 50, and thus indicative of serious symptoms), when affording the Veteran the benefit of the doubt, the Board concludes that the higher 70 percent rating is warranted throughout this appeal, not just since June 15, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.


However, throughout this appeal, total social impairment supporting an even higher 100 percent rating has not been shown.  While he has endorsed suicidal thoughts throughout the period of appeal, he has not shown a "persistent danger" of hurting himself (or anyone else), and he only made one suicide attempt (in 2008).  In addition, while it was noted during a February 2010 SSA Assessment that his psychiatric symptoms included "hallucinations, delusions, or paranoid thinking," these manifestations were not elaborated upon, and as no other evidence demonstrates or describes such manifestations, the Board finds that they are not shown to be "persistent" or amount to "gross impairment."  The evidence of record (including at his August 2010 and June 2015 VA examinations) demonstrates that the Veteran has been correctly oriented in all spheres (meaning to time, place, person and situation) and able to perform activities of daily living, and he has not at any time displayed grossly inappropriate behavior or memory loss for names of close relatives, own occupation, or own name.  Furthermore, it was noted as recently as November 2015 that he had started going to church twice per week, which does not demonstrate a finding of total social impairment.  (To the extent he is unemployable owing to his service-connected psychiatric disability, he is being compensated for this by way of his TDIU, as explained below.)  Thus, the Board finds that a rating of 100 percent is not warranted at any time.  See id.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating (but no higher) is warranted for PTSD with major depression throughout the pendency of this appeal (i.e., since May 11, 2007).


TDIU Claim (prior to June 15, 2015)

As already explained, the matter of entitlement to a TDIU prior to June 15, 2015 has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding a request for a TDIU is not a separate claim of benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Norris v. West, 12 Vet. App. 413, 420 (1999) (holding a TDIU claim is, in essence, a claim for an increased rating).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).


Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Pursuant to the analysis above, the Veteran's PTSD with major depression is now subject to a 70 percent rating from May 11, 2007.  Thus, from May 11, 2007 onwards he satisfies the schedular requirements of § 4.16(a) for consideration of entitlement to a TDIU.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The evidence of record reflects that the Veteran has a Master's Degree in Business Administration (MBA) as well as an insurance agent license.  He last worked in May 2006 as an insurance sales agent, at which time he was "terminated involuntarily due to lack of management confidence" (according to a March 2013 statement from his last employer).

Notably, the April 2016 rating decision granting a TDIU as of June 15, 2015 conceded that the Veteran is unable to secure or follow a substantially gainful occupation based on the June 2015 VA examiner's finding (in a March 2016 addendum opinion) that the Veteran's ability to sustain concentration to task persistence and pace was moderately impaired; his ability to respond to coworkers, supervisors, or the general public was moderately to markedly impaired; and his ability to respond appropriately to changes in the work setting was markedly impaired.  The effective date assigned was based on the date he met the schedular requirements to be eligible for individual unemployability benefits at the time.  Notably, the date that he now meets these schedular requirements is rather earlier (May 11, 2007).  In addition, the evidence of record documents that he has not been employed at all since May 2006, and thus he has been unemployed for the entire period under review (i.e., since May 11, 2007, when his original claim for service connection for PTSD with major depression was filed).

Furthermore, in addition to the March 2016 addendum opinion by the June 2015 psychiatric examiner, other medical treatment providers have also indicated that the Veteran's PTSD with major depression has rendered him unable to obtain or maintain substantially gainful employment throughout the entire increased-rating appeal period.  In an October 2007 VA treatment record, his treatment provider noted: "Although this [V]eteran presents as capable of returning to work, minimizing of active MH [mental health] issues may present as barriers to participating in a return-to-work program + obtaining and sustaining employment."  A February 2010 SSA Assessment noted that he "is not able to tolerate the stress and pressure of working."  In March 2012, he was denied VA Vocational Rehabilitation Services, by way of a letter from a counselor which stated: "I've determined that your disabilities make it unreasonable to expect that you could use our vocational services to obtain and maintain competitive employment due to the severity of your disability issues."  In a May 2012 memorandum, the same counselor stated that the Veteran was "found not reasonably feasible for rehabilitation services" and that, based on his service-connected PTSD with major depression, he "is NOT feasible for Competitive Employment....It is unlikely that he will be able to ever return to work.  Further training would not render the [V]eteran employable."  A May 2012 statement from a VA nurse practitioner also noted that the Veteran "is not able to have gainful employment, and is totally and permanently disabled secondary to posttraumatic stress disorder (PTSD)."

Accordingly, resolving all remaining doubt in the Veteran's favor, the Board finds that a TDIU is warranted from May 11, 2007.  To that extent, the appeal is granted.



ORDER

Service connection for hypertension is granted since it is secondary to the service-connected disability of PTSD with major depression.

Service connection for a renal disorder, currently diagnosed as chronic kidney disease, also is granted since it is secondary to the now service-connected disability of hypertension.

A higher initial 70 percent rating is granted for the PTSD with major depression throughout the appeal period (i.e., since May 11, 2007), subject to the statutes and regulations governing the payment of VA compensation.

A TDIU also is granted from an earlier date - namely, as of May 11, 2007.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


